DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-8 are pending and under consideration in this action.

Drawings
The drawings are objected to because there appears to be an error in Figure 1. Figure 1 is noted as being the chemical structure of homobrassinolide, and Figure 2 is noted as being the chemical structure of brassinolide. However, it appears that the chemical structures of Figures 1 and 2 are identical. It appears that the chemical structure shown in Figure 1 is brassinolide, not homobrassinolide. As evidenced by Mori (US 4,453,967; published June 12, 1984), the following is the structure of homobrassinolide (col.2, ln.5-28):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 In particular, Figure 1’s position corresponding Mori’s position 24 should be -CH2-CH3, not -CH3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product (i.e. natural phenomenon) without significantly more. The claims recite a solution comprising a plant growth regulator selected from the group consisting of homobrassinolide, brassinolide, epibrassinolide, castasterone, and 28-homocastasterone. As evidenced by the instant Specification, brassinolide, 24-epibrassinolide, and homobrassinolide are naturally occurring compounds (P.G. Pub., para.0009).  As evidenced by Schmidt et al. (Phytochemistry; published 1995), castasterone and 28-homocastasterone are also naturally occurring compounds (found in seeds of Secale cereale (rye)) (abstract).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there appears to be no indication in the specification that the solutions as recited in the instant claims have any characteristics (structural, functional, or otherwise) that are different from the naturally occurring homobrassinolide, brassinolide, epibrassinolide, castasterone, and 28-homocastasterone.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 4,453,967; published June 12, 1984).
Applicant claims a solution for enhancing bud break in plants comprising a plant growth regulator selected from the group consisting of homobrassinolide, brassinolide, epibrassinolide, castasterone, and 28-homocastasterone.

Mori discloses that homobrassinolide shows a plant growth promoting activity (abstract; col.5, ln.40-42). Mori discloses that the homobrassinolide shows a notable plant growth promoting activity and is useful as a plant growth promoter (col.5, ln.40-42).
Mori exemplifies a test solution comprising 1 ppm homobrassinolide (col.10, Table 1, ln.63). The test solution was prepared by dissolving the homobrassinolide in water and diluting the resulting solution with water to make the desired concentration (gol.10, ln.47-52).
A recitation of the intended use of the claimed invention, for enhancing bud break in plants in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there does not appear to be structural difference between the solution of the instant claims and the solutions disclosed by Mori discussed above. Thus, absent evidence to the contrary, Mori’s solution discussed above is also capable of performing the claimed intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 4,453,967; published June 12, 1984) and Fritz et al. (Fritz) (US 4,374,661; published Feb. 22, 1983).
Applicant’s claims are set forth above and incorporated herein.

Applicant also claims a method for enhancing bud break in plants comprising the steps of treating plants following delay dormant stage with a solution comprising a plant growth regulator selected from the group consisting of homobrassinolide, brassinolide, epibrassinolide, castasterone, and 28-homocastasterone at a concentration of between 1 ppm and 2 ppm.

Applicant also claims a method for enhancing bud break in plants comprising the steps of treating plants at bud swell stage with a solution comprising a plant growth regulator selected from the group consisting of homobrassinolide, brassinolide, epibrassinolide, castasterone, and 28-homocastasterone at a concentration of between 1 ppm and 2 ppm.

The teachings of Mori as they applied to the instant Claims 1, 2, 5, and 6 are set forth above and incorporated herein. Additional relevant teachings of Mori are set forth herein. 
Mori discloses that the homobrassinolide shows a notable plant growth promoting activity and is useful as a plant growth promoter. For such use, it may be formulated in any preparation form conventionally employed in the agrochemical field, such as solutions (col.5, ln.40-49). 
Applicant of the said preparation may be effected by a conventional procedure such as spraying, spreading, coating, or dipping onto plants (e.g., leaf, stem, fruit, seed) or soils. The amount of the active ingredient to be applied is varied with preparation forms, kinds of plants to be treated, application methods, application times, etc. In general, the concentration of the active ingredient on the application may not be less than 0.05 ppm, preferably from 1-100 ppm (col.5, ln.50-58).
By the application of the homobrassinolide, various useful crop plants including, for example, apple, grape, etc., are promoted in their growth so that the cultivation period is shortened with improvement of the yield and quality of the crop plants. No injury is caused to those crop plants (col.5, ln.61-68). When desired, it may be applied together with other growth promoters, fertilizers, herbicides, insecticides, etc. (col.6, ln.1-2).

Mori does not appear to explicitly disclose (i) treating plants with the solution following delay dormant stage, or (ii) treating plants with the solution at bud swell stage. Fritz is relied upon for these disclosures. The teachings of Fritz are set forth herein below.

Fritz is relied upon for the disclosure of known application times of plant growth regulators. Fritz’s Example 14 demonstrates the use of a plant growth regulator for control of fruit set in apple trees. Apple trees were sprayed prior to bloom (at delayed dormant stage), at full bloom, and at several intervals after full bloom (through 44 days after full bloom) with aqueous solutions of a plant growth regulator. As shown in the table in Fritz’s Example 14 was also sprayed at the “pink” state of development, reading on following delay dormant stage and at bud swell stage (col.19, ln.1-30).
Fritz discloses that reducing fruit set during the current year is a common grower practice known as “thinning”. Excellent “thinning” or reduction of fruit set was obtained following treatment with the growth regulator when applied from the delayed dormant stage through 44 days after full-bloom. The growth regulators are also useful for increasing return bloom and fruit set the following year when applied from the delayed dormant stage through 44 days after full-bloom (col.19, ln. 32-40).

As discussed above, Mori’s solution comprising homobrassinolide is known to be used for promoting the growth of useful crop plants, such as apples. In light of Fritz’s disclosure that plant growth regulators are known to be applied  from the delayed dormant stage through 44 days after full-bloom, including at the “pink” state of development, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Mori and Fritz and apply Mori’s solution comprising homobrassinolide onto apple trees within the time frame of from the delayed dormant stage through 44 days after full-bloom, e.g., at pink state, to increase bloom and fruit set. One of ordinary skill in the art would have been motivated to do so as Mori discloses that their solution comprising homobrassinolide is known to be used on apple plants to promote the growth so that the cultivation period is shortened with improvement of the yield and quality of the crop plants. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Mori’s homobrassinolide (plant growth regulator) is known to be applied to apple plants and Fritz discloses a known range of time for applying plant growth regulators to apple trees to increase bloom and fruit set.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, as Fritz discloses a known range of time for applying plant growth regulators to apple trees, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine the optimal or workable range of time to apply Mori’s homobrassinolide, which is known as a plant growth regulator for apples and is known to improve the yield and quality of the crop plant. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Further, with regards to the amounts and ranges disclosed by the prior art, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Moreover, although the cited prior art references do not appear to explicitly disclose the preamble of the instant claims 3 and 4, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Conclusion
Claims 1-8 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616